Exhibit 10.43

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is between Forgent Networks, Inc.
d/b/a Asure Software (“Employer” or the “Company”) and Snehal Shah
(“Executive”). Employer and Executive are collectively referred to herein as the
“Parties.”  The Effective Date of this Agreement is October 5, 2007.

 

R E C I T A L S:

 

WHEREAS, Employer desires to employ Executive upon the closing of Employer’s
acquisition of Executive’s current employer;

 

WHEREAS, Executive desires to be employed by Employer pursuant to all of the
terms and conditions hereinafter set forth; and

 

WHEREAS, in connection with his employment under this Agreement, Executive will
be granted access to Employer’s Confidential Information.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:

 


1.             PURPOSE. THE PURPOSE OF THIS AGREEMENT IS TO FORMALIZE THE TERMS
AND CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH EMPLOYER. THE RECITALS CONTAINED
HEREIN REPRESENT BOTH PARTIES’ INTENTIONS WITH RESPECT TO THE TERMS AND
CONDITIONS COVERED AND CANNOT BE AMENDED DURING THE TERM OF THE AGREEMENT EXCEPT
BY WRITTEN ADDENDUM TO THE AGREEMENT SIGNED BY BOTH PARTIES.


 


2.             DEFINITIONS. FOR THE PURPOSES OF THIS AGREEMENT, THE FOLLOWING
WORDS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           “AFFILIATE” MEANS ANY ENTITY CONTROLLED BY EMPLOYER EITHER SOLELY
OR JOINTLY.


 


(B)           “CAUSE” SHALL MEAN:  (1) EMBEZZLEMENT OR THEFT BY EXECUTIVE OF ANY
PROPERTY OF EMPLOYER; (2) ANY BREACH BY EXECUTIVE OF ANY MATERIAL PROVISION OF
THIS AGREEMENT; (3) ANY ACT BY EXECUTIVE CONSTITUTING A FELONY OR OTHERWISE
INVOLVING THEFT, FRAUD, DISHONESTY, OR MORAL TURPITUDE; (4) GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES AS
AN EMPLOYEE, OFFICER, OR DIRECTOR OF EMPLOYER; OR (5) EXECUTIVE’S BREACH OF HIS
FIDUCIARY OBLIGATIONS TO EMPLOYER.


 


(C)           “CONFIDENTIAL INFORMATION” MEANS INFORMATION (1) DISCLOSED TO OR
KNOWN BY EXECUTIVE AS A CONSEQUENCE OF OR THROUGH HIS EMPLOYMENT WITH EMPLOYER;
(2) NOT GENERALLY KNOWN OUTSIDE EMPLOYER; AND (3) WHICH RELATES TO ANY ASPECT OF
EMPLOYER OR ANY OF ITS AFFILIATES, OR THEIR BUSINESS, RESEARCH, OR DEVELOPMENT.
“CONFIDENTIAL INFORMATION” INCLUDES, BUT IS NOT LIMITED TO, EMPLOYER’S OR ANY OF
ITS AFFILIATES’ TRADE SECRETS, PROPRIETARY INFORMATION, INFORMATION RELATED TO
CURRENT OR DEVELOPING PATENTS OR PATENT APPLICATIONS, BUSINESS PLANS, MARKETING
PLANS, FINANCIAL INFORMATION, COMPENSATION AND BENEFIT INFORMATION, COST AND
PRICING INFORMATION, CUSTOMER CONTACTS, SUPPLIERS,

 

1

--------------------------------------------------------------------------------


 


VENDORS, AND INFORMATION PROVIDED TO EMPLOYER OR ANY OF ITS AFFILIATES BY A
THIRD PARTY UNDER RESTRICTIONS AGAINST DISCLOSURE OR USE BY EMPLOYER OR OTHERS.


 


(D)           “CONFLICT OF INTEREST” MEANS ANY ACTIVITY IN WHICH A PERSONAL
INTEREST OF EXECUTIVE COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT EMPLOYER
OR ITS AFFILIATES, INCLUDING OWNERSHIP OF A MATERIAL INTEREST IN ANY SUPPLIER,
CONTRACTOR, DISTRIBUTOR, SUBCONTRACTOR, CUSTOMER, OR OTHER ENTITY WITH WHICH
EMPLOYER DOES BUSINESS.


 


(E)           “COPYRIGHT WORKS” ARE MATERIALS FOR WHICH COPYRIGHT PROTECTION
MAY BE OBTAINED INCLUDING, BUT NOT LIMITED TO:  LITERARY WORKS (INCLUDING ALL
WRITTEN MATERIAL), COMPUTER PROGRAMS, ARTISTIC AND GRAPHIC WORKS (INCLUDING
DESIGNS, GRAPHS, DRAWINGS, BLUEPRINTS, AND OTHER WORKS), RECORDINGS, MODELS,
PHOTOGRAPHS, SLIDES, MOTION PICTURES, AND AUDIO-VISUAL WORKS, REGARDLESS OF THE
FORM OR MANNER IN WHICH DOCUMENTED OR RECORDED.


 


(F)            “INVENTIONS” MEANS INVENTIONS (WHETHER PATENTABLE OR NOT),
DISCOVERIES, IMPROVEMENTS, DESIGNS, AND IDEAS OR RELATED TECHNOLOGIES OR
METHODOLOGIES (WHETHER OR NOT SHOWN OR DESCRIBED IN WRITING OR REDUCED TO
PRACTICE) INCLUDING, AND IN ADDITION TO ANY SUCH CONFIDENTIAL INFORMATION OR
COPYRIGHT WORKS.


 


3.             DURATION. THIS AGREEMENT SHALL CONTINUE FOR ONE (1) YEAR FROM THE
EFFECTIVE DATE. IF THIS AGREEMENT IS NOT TERMINATED AS HEREINAFTER PROVIDED, AT
THE CONCLUSION OF ONE (1) YEAR, THIS AGREEMENT SHALL CONTINUE ON A
MONTH-TO-MONTH BASIS, SUBJECT TO ALL TERMS AND CONDITIONS CONTAINED HEREIN.


 


4.             DUTIES AND RESPONSIBILITIES. UPON EXECUTION OF THIS AGREEMENT,
EXECUTIVE SHALL DILIGENTLY RENDER HIS SERVICES TO EMPLOYER IN ACCORDANCE WITH
EMPLOYER’S DIRECTIVES, AND SHALL USE HIS BEST EFFORTS AND GOOD FAITH IN
ACCOMPLISHING SUCH DIRECTIVES. WHILE EXECUTIVE’S PRIMARY RESPONSIBILITY AND
FOCUS WILL BE TO FULFILL THE DUTIES OF HIS POSITION AS VICE PRESIDENT AND
CO-GENERAL MANAGER, EXECUTIVE AGREES TO PERFORM SUCH ADDITIONAL TASKS AND
PERFORM SUCH DUTIES AS ARE ASSIGNED BY EMPLOYER TO EXECUTIVE THAT ARE CONSISTENT
WITH THE BUSINESS OBJECTIVES OF THE COMPANY AND EXECUTIVE’S SKILLS AND
ABILITIES. EXECUTIVE SHALL REPORT TO THE COMPANY’S CHAIRMAN AND CEO, RICHARD
SNYDER. THROUGHOUT HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE AGREES TO DEVOTE
HIS FULL-TIME EFFORTS, ABILITIES, AND ATTENTION (DEFINED TO MEAN NOT LESS THAN
FORTY (40) HOURS/WEEK) TO THE BUSINESS OF EMPLOYER, NOT TO ENGAGE IN ANY
ACTIVITIES WHICH COULD REASONABLY BE EXPECTED TO INTERFERE WITH SUCH EFFORTS,
AND NOT TO PERFORM SERVICES FOR ANY OTHER EMPLOYER OR BECOME SELF-EMPLOYED.
EMPLOYER ACKNOWLEDGES AND AGREES THAT EXECUTIVE’S MANAGEMENT AND SUPERVISION OF
FAMILY INVESTMENTS, INCLUDING WITHOUT LIMITATION HIS CONTINUED MANAGEMENT OF
SARLA INFOTECH LIMITED (WHICH IS THE LANDLORD OF PREMISES USED BY EMPLOYER’S
SUBSIDIARY IN INDIA) SUBSTANTIALLY AS HERETOFORE, OR HIS PROVISION OF
UNCOMPENSATED ADVICE AND ASSISTANCE TO FAMILY BUSINESSES THAT DO NOT CONSTITUTE
A CONFLICT OF INTEREST, AND WHICH IN THE AGGREGATE DO NOT MATERIALLY INTERFERE
WITH EXECUTIVE’S FULL-TIME EFFORTS, SHALL NOT BE PROHIBITED OR A VIOLATION
HEREUNDER.


 


5.             COMPENSATION AND BENEFITS. IN RETURN FOR THE SERVICES TO BE
PROVIDED BY EXECUTIVE PURSUANT TO THIS AGREEMENT, EMPLOYER AGREES TO PAY
EXECUTIVE AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

(a)           Base Salary. Executive shall receive a base monthly salary of
$10,416.67 per month, less all legally required deductions and withholding,
payable on the 1st of each month.


 


(B)           TARGET BONUS. EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A TARGET
BONUS NOT TO EXCEED A MAXIMUM OF 50% OF EXECUTIVE’S ANNUAL BASE SALARY, OR SUCH
LESSER AMOUNT AS MAY BE EARNED AND AUTHORIZED BY THE COMPANY, BASED UPON
EXECUTIVE’S SATISFACTION OF ESTABLISHED FINANCIAL AND STRATEGIC OBJECTIVES
(“MBO’S”). THE COMPANY WILL REVIEW EXECUTIVE’S MBO’S WITH EXECUTIVE AT THE
BEGINNING OF EACH QUARTER.


 


(C)           MEDICAL. DISABILITY AND OTHER BENEFITS. DURING EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER, EXECUTIVE SHALL, IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE APPLICABLE PLAN DOCUMENTS AND ALL APPLICABLE LAWS, BE ELIGIBLE
TO PARTICIPATE IN THE VARIOUS MEDICAL, DISABILITY, LIFE INSURANCE AND OTHER
EMPLOYEE BENEFIT PLANS MADE AVAILABLE BY THE COMPANY, FROM TIME TO TIME, FOR ITS
EXECUTIVES. IN ADDITION, EXECUTIVE SHALL BE ENTITLED TO UNDERGO AN ANNUAL
COMPREHENSIVE PHYSICAL EXAMINATION AT THE COOPER CLINIC IN DALLAS, TEXAS.


 


(D)           INCENTIVE PROGRAMS. EXECUTIVE MAY BE ELIGIBLE TO PARTICIPATE IN
INCENTIVE PROGRAMS IMPLEMENTED BY EMPLOYER AT EMPLOYER’S SOLE DISCRETION.


 


(E)           HOLIDAY PAY. EXECUTIVE SHALL BE ENTITLED TO TAKE OFF WORK WITH PAY
ON ALL MAJOR U.S. HOLIDAYS (MEMORIAL DAY, INDEPENDENCE DAY, LABOR DAY,
THANKSGIVING DAY AND THE FRIDAY THEREAFTER, CHRISTMAS DAY, AND NEW YEAR’S DAY).


 


(F)            401(K) PLAN. EXECUTIVE MAY PARTICIPATE IN THE COMPANY’S
401(K) SAVINGS PLAN IN ACCORDANCE WITH THE ELIGIBILITY REQUIREMENTS SET FORTH IN
THE PLAN.


 


(G)           PERSONAL TIME OFF. EXECUTIVE WILL BE PROVIDED WITH PAID TIME OFF
EACH YEAR IN ACCORDANCE WITH EMPLOYER’S PAID TIME OFF (PTO) POLICY, TO BE USED
FOR VACATION OR OTHER PERSONAL REASONS, WHICH MAY BE TAKEN WITH THE APPROVAL OF
MR. RICHARD SNYDER. DURING THE FIRST YEAR OF EMPLOYMENT WITH EMPLOYER, EXECUTIVE
SHALL RECEIVE A TOTAL OF 18 DAYS OF PTO. ACCRUED VACATION THAT IS NOT TAKEN BY
EXECUTIVE DURING THE CALENDAR YEAR SHALL NOT BE CARRIED OVER TO THE FOLLOWING
YEAR.


 


(H)           TAX PREPARATION ASSISTANCE. EXECUTIVE SHALL BE ENTITLED TO
REIMBURSEMENT BY COMPANY FOR ANNUAL TAX PREPARATION EXPENSES NOT TO EXCEED
$2000.


 


(I)            EXPENSES. EXECUTIVE SHALL BE REIMBURSED FOR REASONABLE
BUSINESS-RELATED EXPENSES WHEN TIMELY SUBMITTED TO EMPLOYER.


 


6.             TERMINATION.


 


(A)           EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT UPON HIS DEATH, OR
IF HE IS UNABLE TO PERFORM THE ESSENTIAL FUNCTIONS OF HIS POSITION WITH
REASONABLE ACCOMMODATION FOR THREE (3) CONSECUTIVE MONTHS, OR FOR A TOTAL OF SIX
(6) MONTHS DURING THE TERM OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(B)           EMPLOYER ALSO MAY TERMINATE EXECUTIVE’S EMPLOYMENT IMMEDIATELY FOR
“CAUSE.”


 


(C)           EMPLOYER MAY ALSO TERMINATE THIS AGREEMENT WITHOUT CAUSE UPON
FOURTEEN (14) DAYS WRITTEN NOTICE TO EXECUTIVE.


 


(D)           EXECUTIVE MAY TERMINATE THIS AGREEMENT UPON THIRTY (30) DAYS
WRITTEN NOTICE TO EMPLOYER. IN THE EVENT EXECUTIVE TERMINATES HIS EMPLOYMENT IN
THIS MANNER, HE SHALL REMAIN IN EMPLOYER’S EMPLOY SUBJECT TO ALL TERMS AND
CONDITIONS OF THIS AGREEMENT FOR THE ENTIRE THIRTY (30) DAY PERIOD UNLESS
INSTRUCTED OTHERWISE BY EMPLOYER. IN THE EVENT EMPLOYER ELECTS TO RELEASE
EXECUTIVE AT ANY TIME DURING THE THIRTY (30) DAY NOTICE PERIOD, EXECUTIVE SHALL
NOT BE ENTITLED TO RECEIVE ANY COMPENSATION AFTER SUCH RELEASE DATE.


 


7.             SEVERANCE. EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING
COMPENSATION UPON TERMINATION OF HIS EMPLOYMENT. THE PARTIES AGREE THAT NO OTHER
CONTRACTUAL DAMAGES SHALL BE AVAILABLE.


 


(A)           DEATH, DISABILITY, EXPIRATION OF AGREEMENT. IN THE EVENT
EXECUTIVE’S EMPLOYMENT IS TERMINATED AS A RESULT OF HIS DEATH, DISABILITY, OR
EXPIRATION OF THIS AGREEMENT, EXECUTIVE OR HIS ESTATE SHALL BE ENTITLED TO ONE
(1) MONTH’S PAY UPON EXECUTION OF A RELEASE OF ALL CLAIMS.


 


(B)           WITHOUT CAUSE. IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH EMPLOYER
IS TERMINATED WITHOUT CAUSE, EXECUTIVE SHALL BE ENTITLED TO THE CONTINUATION OF
HIS BASE SALARY AT THE TIME OF TERMINATION FOR THE LONGER OF ONE (1) MONTH OR
THE NUMBER OF MONTHS REMAINING ON THE INITIAL TERM OF THIS AGREEMENT, UPON
EXECUTIVE’S EXECUTION OF A RELEASE OF ALL CLAIMS.


 


(C)           FOR CAUSE OR EXECUTIVE RESIGNATION. IN THE EVENT EXECUTIVE IS
TERMINATED FOR CAUSE, OR IF EXECUTIVE RESIGNS, EXECUTIVE IS NOT ENTITLED TO ANY
ADDITIONAL COMPENSATION FROM EMPLOYER.


 


8.             INVENTIONS, CONFIDENTIAL INFORMATION, PATENTS, AND COPYRIGHT
WORKS.


 


(A)           NOTIFICATION OF COMPANY. UPON CONCEPTION, ALL INVENTIONS,
CONFIDENTIAL INFORMATION, AND COPYRIGHT WORKS SHALL BECOME THE PROPERTY OF
EMPLOYER (OR THE UNITED STATES GOVERNMENT WHERE REQUIRED BY LAW) WHETHER OR NOT
PATENT OR COPYRIGHT REGISTRATION APPLICATIONS ARE FILED FOR SUCH SUBJECT MATTER.
EXECUTIVE WILL COMMUNICATE TO EMPLOYER PROMPTLY (NO LATER THAN THREE
(3) BUSINESS DAYS) AND FULLY ALL INVENTIONS, OR SUGGESTIONS (WHETHER OR NOT
PATENTABLE), ALL CONFIDENTIAL INFORMATION OR COPYRIGHT WORKS MADE, DESIGNED,
CREATED, OR CONCEIVED BY EXECUTIVE (WHETHER MADE, DESIGNED, CREATED, OR
CONCEIVED SOLELY BY EXECUTIVE OR JOINTLY WITH OTHERS) DURING HIS EMPLOYMENT WITH
EMPLOYER:  (A) WHICH RELATE TO THE ACTUAL OR ANTICIPATED BUSINESS, RESEARCH,
ACTIVITIES, OR DEVELOPMENT OF EMPLOYER AT THE TIME OF THE CONCEPTION; OR
(B) WHICH RESULT FROM OR ARE SUGGESTED BY ANY WORK WHICH EXECUTIVE HAS DONE OR
MAY DO FOR OR ON BEHALF OF EMPLOYER; OR (C) WHICH ARE DEVELOPED, TESTED,
IMPROVED, OR INVESTIGATED EITHER IN PART OR ENTIRELY ON TIME FOR WHICH EXECUTIVE
WAS PAID BY EMPLOYER, OR USING ANY RESOURCES OF EMPLOYER.

 

4

--------------------------------------------------------------------------------


 


(B)           TRANSFER OF RIGHTS. EXECUTIVE HEREBY ASSIGNS AND TRANSFERS TO
EMPLOYER EXECUTIVE’S ENTIRE RIGHT, TITLE, AND INTEREST IN ALL INVENTIONS,
CONFIDENTIAL INFORMATION, COPYRIGHT WORKS AND PATENTS PREPARED, MADE OR
CONCEIVED BY OR IN BEHALF OF EXECUTIVE (SOLELY OR JOINTLY WITH OTHERS): 
(A) WHICH RELATE IN ANY WAY TO THE ACTUAL OR ANTICIPATED BUSINESS OF EMPLOYER,
OR (B) WHICH RELATE IN ANY WAY TO THE ACTUAL OR ANTICIPATED RESEARCH OR
DEVELOPMENT OF EMPLOYER, OR (C) WHICH ARE SUGGESTED BY OR RESULT, DIRECTLY OR
INDIRECTLY, FROM ANY TASK ASSIGNED TO EXECUTIVE OR IN WHICH EXECUTIVE OTHERWISE
ENGAGES IN BEHALF OF EMPLOYER. EXECUTIVE ALSO AGREES TO DO ALL THINGS NECESSARY
TO SECURE EMPLOYER’S ENTIRE RIGHT, TITLE, AND INTEREST IN AND TO ALL SUCH
INVENTIONS, CONFIDENTIAL INFORMATION, COPYRIGHT WORKS OR PATENTS, WHETHER
REQUESTED BY EMPLOYER OR NOT, ON SUCH FORMS AS EMPLOYER MAY PROVIDE, AT ANY TIME
DURING OR AFTER EXECUTIVE’S EMPLOYMENT. EXECUTIVE WILL PROMPTLY AND FULLY ASSIST
EMPLOYER DURING AND SUBSEQUENT TO HIS EMPLOYMENT IN EVERY LAWFUL WAY, WITHOUT
PERSONAL EXPENSE TO EXECUTIVE, TO OBTAIN, PROTECT, AND ENFORCE EMPLOYER’S
PATENT, COPYRIGHTS, TRADE SECRET OR OTHER PROPRIETARY RIGHTS FOR INVENTIONS,
CONFIDENTIAL INFORMATION, COPYRIGHT WORKS OR PATENTS IN ANY AND ALL COUNTRIES.


 


(C)           NOTICE OF RIGHTS UNDER STATE STATUTES. NO PROVISION IN THIS
AGREEMENT IS INTENDED TO REQUIRE ASSIGNMENT OF ANY OF EXECUTIVE’S RIGHTS IN AN
INVENTION FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITIES, CONFIDENTIAL
INFORMATION, COPYRIGHT WORKS, INVENTIONS, PATENTS OR INFORMATION OF EMPLOYER WAS
USED, AND WHICH WAS (1) DEVELOPED ENTIRELY ON EXECUTIVE’S OWN TIME; (2) DOES NOT
RELATE TO THE BUSINESS OF EMPLOYER OR TO THE ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF EMPLOYER; AND (3) DOES NOT RESULT FROM ANY WORK
PERFORMED BY EXECUTIVE FOR EMPLOYER OR ASSIGNED TO EXECUTIVE BY EMPLOYER.


 


(D)           RIGHTS IN COPYRIGHTS. UNLESS OTHERWISE AGREED IN WRITING BY
EMPLOYER, ALL COPYRIGHT WORKS PREPARED WHOLLY OR PARTIALLY BY EXECUTIVE (ALONE
OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF HIS EMPLOYMENT WITH EMPLOYER, SHALL
BE DEEMED A “WORK MADE FOR HIRE” UNDER THE COPYRIGHT LAWS AND SHALL BE OWNED BY
EMPLOYER. EXECUTIVE UNDERSTANDS THAT ANY ASSIGNMENT OR RELEASE OF SUCH WORKS CAN
ONLY BE MADE BY EMPLOYER. EXECUTIVE WILL DO EVERYTHING REASONABLY NECESSARY TO
ENABLE EMPLOYER OR ITS NOMINEE TO PROTECT ITS RIGHTS IN SUCH WORKS. EXECUTIVE
AGREES TO EXECUTE ALL DOCUMENTS AND TO DO ALL THINGS NECESSARY TO VEST IN
EMPLOYER EXECUTIVE’S RIGHT AND TITLE TO COPYRIGHTS IN SUCH WORKS. EXECUTIVE
SHALL NOT ASSIST OR WORK WITH ANY THIRD PARTY THAT IS NOT AN EMPLOYEE OF
EMPLOYER TO CREATE OR PREPARE ANY COPYRIGHT WORKS WITHOUT THE PRIOR WRITTEN
CONSENT OF EMPLOYER.


 


(E)           ASSISTANCE IN PREPARATION OF APPLICATIONS. EXECUTIVE WILL PROMPTLY
AND FULLY ASSIST, IF REQUESTED BY EMPLOYER, IN THE PREPARATION AND FILING OF
PATENTS AND COPYRIGHT REGISTRATIONS IN ANY AND ALL COUNTRIES SELECTED BY
EMPLOYER AND WILL ASSIGN TO EMPLOYER EXECUTIVE’S ENTIRE RIGHT, TITLE, AND
INTEREST IN AND TO SUCH PATENTS AND COPYRIGHT REGISTRATIONS, AS WELL AS ALL
INVENTIONS OR COPYRIGHT WORKS TO WHICH SUCH PATENTS AND COPYRIGHT REGISTRATIONS
PERTAIN, TO ENABLE ANY SUCH PROPERTIES TO BE PROSECUTED UNDER THE DIRECTION OF
EMPLOYER AND TO ENSURE THAT ANY PATENT OR COPYRIGHT REGISTRATION OBTAINED WILL
VALIDLY ISSUE TO EMPLOYER.

 

5

--------------------------------------------------------------------------------


 


(F)            EXECUTE DOCUMENTS. EXECUTIVE WILL PROMPTLY SIGN ANY AND ALL
LAWFUL PAPERS, TAKE ALL LAWFUL OATHS, AND DO ALL LAWFUL ACTS, INCLUDING
TESTIFYING, AT THE REQUEST OF EMPLOYER, AND AT NO PERSONAL EXPENSE TO EXECUTIVE,
IN CONNECTION WITH THE PROCUREMENT, GRANT, ENFORCEMENT, MAINTENANCE,
EXPLOITATION, OR DEFENSE AGAINST ASSERTION OF ANY PATENT, TRADEMARK, COPYRIGHT,
TRADE SECRET OR RELATED RIGHTS, INCLUDING APPLICATIONS FOR PROTECTION OR
REGISTRATION THEREOF. SUCH LAWFUL PAPERS INCLUDE, BUT ARE NOT LIMITED TO, ANY
AND ALL POWERS, ASSIGNMENTS, AFFIDAVITS, DECLARATIONS AND OTHER PAPERS DEEMED BY
EMPLOYER TO BE NECESSARY OR ADVISABLE.


 


(G)           KEEP RECORDS. EXECUTIVE WILL KEEP AND REGULARLY MAINTAIN ADEQUATE
AND CURRENT WRITTEN RECORDS OF ALL INVENTIONS, CONFIDENTIAL INFORMATION, AND
COPYRIGHT WORKS HE PARTICIPATES IN CREATING, CONCEIVING, DEVELOPING, AND
MANUFACTURING. SUCH RECORDS SHALL BE KEPT AND MAINTAINED IN THE FORM OF NOTES,
SKETCHES, DRAWINGS, REPORTS, OR OTHER DOCUMENTS RELATING THERETO, BEARING AT
LEAST THE DATE OF PREPARATION AND THE SIGNATURES OR NAME OF EACH EMPLOYEE
CONTRIBUTING TO THE SUBJECT MATTER REFLECTED IN THE RECORD. SUCH RECORDS SHALL
BE AND SHALL REMAIN THE EXCLUSIVE PROPERTY OF EMPLOYER AND SHALL BE AVAILABLE TO
EMPLOYER AT ALL TIMES.


 


(H)           RETURN OF DOCUMENTS, EQUIPMENT, ETC. ALL WRITINGS, RECORDS, AND
OTHER DOCUMENTS AND THINGS COMPRISING, CONTAINING, DESCRIBING, DISCUSSING,
EXPLAINING, OR EVIDENCING ANY INVENTIONS, CONFIDENTIAL INFORMATION, OR COPYRIGHT
WORKS AND ALL EQUIPMENT, COMPONENTS, PARTS, TOOLS, AND THE LIKE IN EXECUTIVE’S
CUSTODY OR POSSESSION THAT HAVE BEEN OBTAINED OR PREPARED IN THE COURSE OF
EXECUTIVE’S EMPLOYMENT WITH EMPLOYER SHALL BE THE EXCLUSIVE PROPERTY OF
EMPLOYER, SHALL NOT BE COPIED AND/OR REMOVED FROM THE PREMISES OF EMPLOYER,
EXCEPT IN PURSUIT OF THE BUSINESS OF EMPLOYER, AND SHALL BE DELIVERED TO
EMPLOYER, WITHOUT EXECUTIVE RETAINING ANY COPIES, UPON NOTIFICATION OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR AT ANY OTHER TIME REQUESTED BY
EMPLOYER. EMPLOYER SHALL HAVE THE RIGHT TO RETAIN, ACCESS, AND INSPECT ALL
PROPERTY OF EXECUTIVE OF ANY KIND IN THE OFFICE, WORK AREA, AND ON THE PREMISES
OF EMPLOYER UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT AND AT ANY TIME DURING
EMPLOYMENT BY EMPLOYER, TO ENSURE COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.
HOWEVER, EXECUTIVE MAY AT ALL TIMES POSSESS OR RETAIN COPIES OF ALL DOCUMENTS
AND DATA PERTAINING TO EXECUTIVE’S EMPLOYMENT, COMPENSATION, OR CONTRACTUAL
RIGHTS.


 


(I)            OTHER CONTRACTS. EXECUTIVE REPRESENTS AND WARRANTS THAT HE IS NOT
A PARTY TO ANY EXISTING CONTRACT RELATING TO THE GRANTING OR ASSIGNMENT TO
OTHERS OF ANY INTEREST IN INVENTIONS, CONFIDENTIAL INFORMATION, COPYRIGHT WORKS
OR PATENTS HEREAFTER MADE BY EXECUTIVE EXCEPT INSOFAR AS COPIES OF SUCH
CONTRACTS, IF ANY, ARE ATTACHED TO THIS AGREEMENT.


 


(J)            PRIOR CONCEPTIONS. AT THE END OF THIS PARAGRAPH, EXECUTIVE HAS
SET FORTH WHAT HE REPRESENTS AND WARRANTS TO BE A COMPLETE LIST OF ALL
INVENTIONS, IF ANY, PATENTED OR UNPATENTED, OR COPYRIGHT WORKS, INCLUDING A
BRIEF DESCRIPTION THEREOF (WITHOUT REVEALING ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OF ANY OTHER PARTY) WHICH EXECUTIVE PARTICIPATED IN THE CONCEPTION,
CREATION, DEVELOPMENT, OR MAKING OF PRIOR TO HIS EMPLOYMENT WITH EMPLOYER AND
FOR WHICH EXECUTIVE CLAIMS FULL OR PARTIAL OWNERSHIP OR OTHER INTEREST, OR WHICH
ARE IN THE PHYSICAL POSSESSION OF A FORMER EMPLOYER AND WHICH ARE THEREFORE
EXCLUDED FROM THE SCOPE OF THIS AGREEMENT. IF THERE ARE NO SUCH EXCLUSIONS

 

6

--------------------------------------------------------------------------------


 


FROM THIS AGREEMENT, EXECUTIVE HAS SO INDICATED BY WRITING “NONE” BELOW IN HIS
OWN HANDWRITING.

 

 

 

 

 

 

 

 

Executive’s Prior Conceptions

 

 

 


9.             NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY. EMPLOYER
AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT WHILE EXECUTIVE IS EMPLOYED PURSUANT TO
THIS AGREEMENT, HE WILL BE PROVIDED WITH ACCESS TO CONFIDENTIAL INFORMATION,
WILL BE PROVIDED WITH SPECIALIZED TRAINING ON HOW TO PERFORM HIS DUTIES; AND
WILL BE PROVIDED CONTACT WITH EMPLOYER’S CUSTOMERS AND POTENTIAL CUSTOMERS. IN
CONSIDERATION OF ALL OF THE FOREGOING, EMPLOYER AND EXECUTIVE AGREE AS FOLLOWS:


 


(A)           NON-COMPETITION DURING EMPLOYMENT. EXECUTIVE AGREES THAT FOR THE
DURATION OF THIS AGREEMENT, HE WILL NOT COMPETE WITH EMPLOYER, OR ANY OF ITS
AFFILIATES, BY ENGAGING IN THE CONCEPTION, DESIGN, DEVELOPMENT, PRODUCTION,
MARKETING, OR SERVICING OF ANY PRODUCT OR SERVICE THAT IS SUBSTANTIALLY SIMILAR
TO THE PRODUCTS OR SERVICES WHICH EMPLOYER, OR ANY OF ITS AFFILIATES, PROVIDES,
AND THAT HE WILL NOT WORK FOR, IN ANY CAPACITY, ASSIST, OR BECOME AFFILIATED
WITH AS AN OWNER, PARTNER, ETC., EITHER DIRECTLY OR INDIRECTLY (OTHER THAN AS
THE OWNER OF LESS THAN ONE PERCENT (1%) OF THE SHARES OF ANY PUBLICLY-TRADED
COMPANY), ANY INDIVIDUAL OR BUSINESS WHICH OFFERS OR PERFORMS SERVICES, OR
OFFERS OR PROVIDES PRODUCTS SUBSTANTIALLY SIMILAR TO THE SERVICES AND PRODUCTS
PROVIDED BY EMPLOYER, OR ANY OF ITS AFFILIATES.


 


(B)           NON-COMPETITION AFTER EMPLOYMENT. EXECUTIVE AGREES THAT FOR A
PERIOD AFTER TERMINATION OF HIS EMPLOYMENT WITH EMPLOYER FOR ANY REASON,
INCLUDING EXPIRATION OF THIS AGREEMENT, CONTINUING FOR THE LONGER OF THREE
(3) YEARS AFTER THE EFFECTIVE DATE OR ONE (1) YEAR AFTER SUCH TERMINATION (THE
“RESTRICTED PERIOD”), HE WILL NOT COMPETE WITH EMPLOYER, OR ANY OF ITS
AFFILIATES, IN ANY GEOGRAPHIC MARKET WHERE EMPLOYER, OR ANY OF ITS AFFILIATES,
IS SELLING OR PROVIDING GOODS OR SERVICES, OR HAS SOLD OR PROVIDED GOODS OR
SERVICES DURING THE PRECEDING TWELVE (12) MONTHS, BY ENGAGING IN THE CONCEPTION,
DESIGN, DEVELOPMENT, PRODUCTION, MARKETING, OR SERVICING OF ANY PRODUCT OR
SERVICE THAT IS DIRECTLY COMPETITIVE WITH THE PRODUCTS OR SERVICES WHICH
EMPLOYER, OR ANY OF ITS AFFILIATES, PROVIDES, AND THAT HE WILL NOT WORK FOR, IN
ANY CAPACITY, ASSIST, OR BECOME AFFILIATED WITH AS AN OWNER, PARTNER, ETC.,
EITHER DIRECTLY OR INDIRECTLY (OTHER THAN AS THE OWNER OF LESS THAN ONE PERCENT
(1%) OF THE SHARES OF ANY PUBLICLY-TRADED COMPANY), ANY INDIVIDUAL OR BUSINESS
WHICH OFFERS OR PERFORMS SERVICES, OR OFFERS OR PROVIDES PRODUCTS DIRECTLY
COMPETITIVE WITH THE SERVICES AND PRODUCTS PROVIDED BY EMPLOYER, OR ANY OF ITS
AFFILIATES. NOTWITHSTANDING THE FOREGOING, THIS SECTION 9(B) SHALL NOT PRECLUDE
EXECUTIVE FROM BECOMING AN EMPLOYEE OF, OR FROM OTHERWISE PROVIDING SERVICES TO,
A SEPARATE DIVISION OR OPERATING UNIT OF A MULTI-DIVISIONAL BUSINESS OR
ENTERPRISE (A “DIVISION”) IF: (I) THE DIVISION BY WHICH EXECUTIVE IS EMPLOYED,
OR TO WHICH EXECUTIVE PROVIDES SERVICES, IS NOT COMPETITIVE WITH EMPLOYER’S
BUSINESS (WITHIN THE MEANING OF THIS SECTION 9(B)), AND (II) EXECUTIVE DOES NOT
PROVIDE SERVICES OR INFORMATION RELATING TO THE BUSINESS OF EMPLOYER, DIRECTLY
OR INDIRECTLY, TO ANY OTHER DIVISION OR OPERATING UNIT OF SUCH MULTI-DIVISIONAL

 

7

--------------------------------------------------------------------------------


 


BUSINESS OR ENTERPRISE WHICH IS COMPETITIVE WITH EMPLOYER’S BUSINESS (WITHIN THE
MEANING OF THIS SECTION 9(B)).


 


(C)           CONFLICTS OF INTEREST. EXECUTIVE AGREES THAT FOR THE DURATION OF
THIS AGREEMENT, HE WILL NOT KNOWINGLY ENGAGE, EITHER DIRECTLY OR INDIRECTLY, IN
ANY CONFLICT OF INTEREST, AND THAT EXECUTIVE WILL PROMPTLY INFORM A CORPORATE
OFFICER OF EMPLOYER AS TO EACH OFFER RECEIVED BY EXECUTIVE TO ENGAGE IN ANY SUCH
ACTIVITY. EXECUTIVE FURTHER AGREES TO DISCLOSE TO EMPLOYER ANY OTHER FACTS OF
WHICH EXECUTIVE BECOMES AWARE WHICH MIGHT REASONABLY BE CONSIDERED TO INVOLVE OR
GIVE RISE TO A CONFLICT OF INTEREST OR POTENTIAL CONFLICT OF INTEREST. EMPLOYER
ACKNOWLEDGES AND AGREES THAT EXECUTIVE’S AND EXECUTIVE’S FAMILY’S CONTINUED
OWNERSHIP AND MANAGEMENT OF SARLA INFOTECH LIMITED, WHICH IS THE LANDLORD OF
PREMISES USED BY EMPLOYER’S SUBSIDIARY IN INDIA, SHALL NOT CONSTITUTE A
PROHIBITED CONFLICT OF INTEREST OR VIOLATION HEREUNDER.


 


(D)           NON-SOLICITATION OF CUSTOMERS. EXECUTIVE FURTHER AGREES THAT FOR
THE DURATION OF THIS AGREEMENT, AND FOR THE RESTRICTED PERIOD, HE WILL NOT
SOLICIT OR ACCEPT ANY BUSINESS FROM ANY CUSTOMER OR CLIENT OR PROSPECTIVE
CUSTOMER OR CLIENT OF EMPLOYER, OR ANY OF ITS AFFILIATES, WITH WHOM EXECUTIVE
PERSONALLY DEALT OR SOLICITED IN THE LAST TWELVE (12) MONTHS EXECUTIVE WAS
EMPLOYED BY EMPLOYER.


 


(E)           NON-SOLICITATION OF EMPLOYEES. EXECUTIVE AGREES THAT FOR THE
DURATION OF THIS AGREEMENT, AND FOR THE RESTRICTED PERIOD, HE WILL NOT EITHER
DIRECTLY OR INDIRECTLY, ON HIS OWN BEHALF OR ON BEHALF OF OTHERS, SOLICIT,
ATTEMPT TO HIRE, OR HIRE ANY PERSON EMPLOYED BY EMPLOYER, OR ANY OF ITS
AFFILIATES,  TO WORK FOR EXECUTIVE OR FOR ANY OTHER ENTITY, FIRM, CORPORATION,
OR INDIVIDUAL.


 


(F)            CONFIDENTIAL INFORMATION. EXECUTIVE FURTHER AGREES THAT HE WILL
NOT, EXCEPT AS EMPLOYER MAY OTHERWISE CONSENT OR DIRECT IN WRITING, REVEAL OR
DISCLOSE, SELL, USE, LECTURE UPON, PUBLISH, OR OTHERWISE DISCLOSE TO ANY THIRD
PARTY ANY CONFIDENTIAL INFORMATION OR PROPRIETARY INFORMATION OF EMPLOYER, OR
ANY OF ITS AFFILIATES, OR AUTHORIZE ANYONE ELSE TO DO THESE THINGS AT ANY TIME
EITHER DURING OR SUBSEQUENT TO HIS EMPLOYMENT WITH EMPLOYER. THIS SECTION SHALL
CONTINUE IN FULL FORCE AND EFFECT AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT
AND AFTER THE TERMINATION OF THIS AGREEMENT FOR ANY REASON, INCLUDING EXPIRATION
OF THIS AGREEMENT. EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION OF THIS AGREEMENT
WITH RESPECT TO ANY SPECIFIC CONFIDENTIAL INFORMATION AND PROPRIETARY
INFORMATION SHALL CEASE WHEN THAT SPECIFIC PORTION OF CONFIDENTIAL INFORMATION
AND PROPRIETARY INFORMATION BECOMES PUBLICLY KNOWN, IN ITS ENTIRETY AND WITHOUT
COMBINING PORTIONS OF SUCH INFORMATION OBTAINED SEPARATELY. IT IS UNDERSTOOD
THAT SUCH CONFIDENTIAL INFORMATION AND PROPRIETARY INFORMATION OF EMPLOYER, OR
ANY OF ITS AFFILIATES, INCLUDE MATTERS THAT EXECUTIVE CONCEIVES OR DEVELOPS, AS
WELL AS MATTERS EXECUTIVE LEARNS FROM OTHER EMPLOYEES OF EMPLOYER, OR ANY OF ITS
AFFILIATES.


 


(G)           PRIOR DISCLOSURE. EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS
NOT USED OR DISCLOSED ANY CONFIDENTIAL INFORMATION HE MAY HAVE OBTAINED PRIOR TO
SIGNING THIS AGREEMENT, IN ANY WAY INCONSISTENT WITH THE PROVISIONS OF THIS
AGREEMENT.


 


(H)           CONFIDENTIAL INFORMATION OF PRIOR EMPLOYERS. EXECUTIVE WILL NOT
DISCLOSE OR USE DURING THE PERIOD OF HIS EMPLOYMENT WITH EMPLOYER ANY
PROPRIETARY OR CONFIDENTIAL INFORMATION OR COPYRIGHT WORKS, SUBJECT TO A
CONFIDENTIALITY AGREEMENT,

 

8

--------------------------------------------------------------------------------


 


WHICH EXECUTIVE MAY HAVE ACQUIRED BECAUSE OF EMPLOYMENT WITH AN EMPLOYER OTHER
THAN EMPLOYER.


 


(I)            TIME PERIOD TOLLED. THE TIME PERIODS REFERENCED IN THIS PARAGRAPH
DURING WHICH EXECUTIVE IS RESTRAINED FROM COMPETING AGAINST EMPLOYER, OR ANY OF
ITS AFFILIATES, SHALL NOT INCLUDE ANY PERIOD OF TIME DURING WHICH EXECUTIVE IS
IN BREACH OF THOSE PROVISIONS OF THIS AGREEMENT. SAID TIME PERIODS REFERENCED IN
THIS PARAGRAPH WILL BE TOLLED, SUCH THAT EMPLOYER WILL RECEIVE THE FULL BENEFIT
OF THE TIME PERIOD IN THE EVENT EXECUTIVE BREACHES THOSE PROVISIONS OF THIS
AGREEMENT.


 


(J)            BREACH. EXECUTIVE AGREES THAT ANY BREACH OF PARAGRAPHS 9(A), (B),
(C), (D), (E) OR (F) ABOVE CANNOT BE REMEDIED SOLELY BY MONEY DAMAGES, AND THAT
IN ADDITION TO ANY OTHER REMEDIES EMPLOYER MAY HAVE, EMPLOYER IS ENTITLED TO
OBTAIN INJUNCTIVE RELIEF AGAINST EXECUTIVE. NOTHING HEREIN, HOWEVER, SHALL BE
CONSTRUED AS LIMITING EMPLOYER’S RIGHT TO PURSUE ANY OTHER AVAILABLE REMEDY AT
LAW OR IN EQUITY, INCLUDING RECOVERY OF DAMAGES AND TERMINATION OF THIS
AGREEMENT.


 


(K)           INDEPENDENT COVENANTS. ALL COVENANTS CONTAINED IN PARAGRAPH 9 OF
THIS AGREEMENT SHALL BE CONSTRUED AS AGREEMENTS INDEPENDENT OF ANY OTHER
PROVISION OF THIS AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION
BY EXECUTIVE AGAINST EMPLOYER, WHETHER PREDICATED ON THIS AGREEMENT OR
OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY EMPLOYER OF SUCH
COVENANTS.


 


10.           RIGHT TO ENTER AGREEMENT. EXECUTIVE REPRESENTS AND COVENANTS TO
EMPLOYER THAT HE HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
THAT THE EXECUTION OF THIS AGREEMENT WILL NOT BREACH OR CONSTITUTE A DEFAULT OF
ANY OTHER AGREEMENT OR CONTRACT TO WHICH HE IS A PARTY OR BY WHICH HE IS BOUND.


 


11.           ASSIGNMENT. THIS AGREEMENT MAY BE ASSIGNED BY EMPLOYER, BUT CANNOT
BE ASSIGNED BY EXECUTIVE.


 


12.           BINDING AGREEMENT. EXECUTIVE UNDERSTANDS THAT HIS OBLIGATIONS
UNDER THIS AGREEMENT ARE BINDING UPON EXECUTIVE’S HEIRS, SUCCESSORS, PERSONAL
REPRESENTATIVES, AND LEGAL REPRESENTATIVES.


 


13.           NOTICES. ALL NOTICES PURSUANT TO THIS AGREEMENT SHALL BE IN
WRITING AND SENT CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:


 

 

If to Executive:

Snehal Shah

 

 

32 Mallard Cove

 

 

Barrington, RI 02806

 

 

 

 

with a copy to:

Nutter McClennen & Fish LLP

 

 

World Trade Center West

 

 

155 Seaport Boulevard

 

 

Boston, MA 02210-2604

 

 

Attn: Kenneth Berman, Esq.

 

 

9

--------------------------------------------------------------------------------


 

 

If to Employer:

Forgent Networks, Inc.

 

 

108 Wild Basin Road South

 

 

Austin, Texas 78746

 

 

Attn: Jay Peterson, CFO and

 

 

Vice President - Finance

 

 

 

 

with a copy to:

Winstead PC

 

 

5400 Renaissance Tower

 

 

1201 Elm Street

 

 

Dallas, Texas 75270

 

 

Attn: Mark G. Johnson, Esq.

 


14.           WAIVER. NO WAIVER BY EITHER PARTY TO THIS AGREEMENT OF ANY RIGHT
TO ENFORCE ANY TERM OR CONDITION OF THIS AGREEMENT, OR OF ANY BREACH HEREOF,
SHALL BE DEEMED A WAIVER OF SUCH RIGHT IN THE FUTURE OR OF ANY OTHER RIGHT OR
REMEDY AVAILABLE UNDER THIS AGREEMENT.


 


15.           SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED TO
BE VOID, INVALID, UNENFORCEABLE, OR AGAINST PUBLIC POLICY, SUCH PROVISIONS SHALL
BE DEEMED SEVERABLE FROM THE AGREEMENT, AND THE REMAINING PROVISIONS OF THE
AGREEMENT WILL REMAIN UNAFFECTED AND IN FULL FORCE AND EFFECT. FURTHERMORE, ANY
BREACH BY EMPLOYER OF ANY PROVISION OF THIS AGREEMENT SHALL NOT EXCUSE
EXECUTIVE’S COMPLIANCE WITH THE REQUIREMENTS OF PARAGRAPHS 8 OR 9, TO THE EXTENT
THEY ARE OTHERWISE ENFORCEABLE.


 


16.           ARBITRATION. IN THE EVENT ANY DISPUTE ARISES OUT OF EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER, OR SEPARATION THEREFROM, WHICH CANNOT BE RESOLVED BY
THE PARTIES TO THIS AGREEMENT, SUCH DISPUTE SHALL BE SUBMITTED TO FINAL AND
BINDING ARBITRATION. THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”). IF THE PARTIES CANNOT AGREE ON AN
ARBITRATOR, A LIST OF SEVEN (7) ARBITRATORS WILL BE REQUESTED FROM AAA, AND THE
ARBITRATOR WILL BE SELECTED USING ALTERNATE STRIKES WITH EXECUTIVE STRIKING
FIRST. THE COST OF THE ARBITRATION WILL BE SHARED EQUALLY BY EXECUTIVE AND
EMPLOYER. ARBITRATION OF SUCH DISPUTES IS MANDATORY AND IN LIEU OF ANY AND ALL
CIVIL CAUSES OF ACTION AND LAWSUITS EITHER PARTY MAY HAVE AGAINST THE OTHER
ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH EMPLOYER, OR SEPARATION THEREFROM;
PROVIDED, HOWEVER, THAT ANY CLAIM EMPLOYER HAS FOR BREACH OF THE COVENANTS
CONTAINED IN PARAGRAPHS 8 AND 9 OF THIS AGREEMENT SHALL NOT BE SUBJECT TO
MANDATORY ARBITRATION, AND MAY BE PURSUED IN A COURT OF LAW OR EQUITY.


 


17.           ENTIRE AGREEMENT. THE TERMS AND PROVISIONS CONTAINED HEREIN SHALL
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER DURING THE TIME PERIOD COVERED BY THIS AGREEMENT. THIS
AGREEMENT REPLACES AND SUPERSEDES ANY AND ALL EXISTING AGREEMENTS ENTERED INTO
BETWEEN EXECUTIVE AND EMPLOYER RELATING GENERALLY TO THE SAME SUBJECT MATTER, IF
ANY, AND SHALL BE BINDING UPON EXECUTIVE’S HEIRS, EXECUTORS, ADMINISTRATORS, OR
OTHER LEGAL REPRESENTATIVES OR ASSIGNS.


 


18.           MODIFICATION OF AGREEMENT. THIS AGREEMENT MAY NOT BE CHANGED OR
MODIFIED OR RELEASED OR DISCHARGED OR ABANDONED OR OTHERWISE TERMINATED, IN
WHOLE OR IN PART, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY EXECUTIVE AND AN
OFFICER OR OTHER AUTHORIZED EXECUTIVE OF EMPLOYER.

 

10

--------------------------------------------------------------------------------


 


19.           UNDERSTAND AGREEMENT. EXECUTIVE REPRESENTS AND WARRANTS THAT HE
HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION OF THIS AGREEMENT, AND
EXECUTIVE UNDERSTANDS THAT HE IS FREE TO OBTAIN ADVICE FROM LEGAL COUNSEL OF
CHOICE, IF NECESSARY AND DESIRED, IN ORDER TO INTERPRET ANY AND ALL PROVISIONS
OF THIS AGREEMENT, AND THAT EXECUTIVE HAS FREELY AND VOLUNTARILY ENTERED INTO
THIS AGREEMENT.


 


20.           EFFECTIVE DATE. IT IS UNDERSTOOD BY EXECUTIVE THAT THIS AGREEMENT
SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE REFERENCED ABOVE, AND THAT THE
TERMS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT BOTH DURING THE
CONTINUATION OF EXECUTIVE’S EMPLOYMENT AND WHERE APPLICABLE THEREAFTER;
SPECIFICALLY INCLUDING, BUT NOT LIMITED TO THE PROMISES MADE BY EXECUTIVE IN
PARAGRAPHS 8, 9, AND 16, ABOVE.


 


21.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

 

EMPLOYER

 

 

 

 

 

 

 

 

 

FORGENT NETWORKS, INC.

 

 

 

 

d/b/a Asure Software

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

  /s/

 

 

Snehal Shah

 

 

Richard Snyder, Chairman & CEO

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 October 5, 2007

 

Dated:

 

 

 

 

12

--------------------------------------------------------------------------------

 